Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner entered pleas of guilty to the charges of violent conduct and fighting (see, Matter of Chujoi v Selsky, 272 AD2d 801, lv denied 95 NY2d 762), and he does not challenge the evidentiary support for the finding that he refused to obey a direct order. By failing to register an appropriate objection at the hearing, petitioner waived his claims that he was denied the right to call witnesses (see, Matter of Russo v Goord, 264 AD2d 889, 890), that he was denied due process (see, Matter ofBarakat v Goord, 271 AD2d 776), that he was denied adequate assistance (see, Matter of Pagan v Selsky, 262 AD2d 683) and that the misbehavior report was insufficient (see, Matter of Feliciano v Selsky, 263 AD2d 810, 811). With regard to petitioner’s challenge to the penalty, which included one year in the special housing unit and the loss of one year of good time, we find that *638the penalty is not so disproportionate to the offenses as to shock one’s sense of fairness (see, Matter of Wilkinson v Coombe, 242 AD2d 834, 835).
Peters, J. P., Mugglin, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.